DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0092807 A1), hereinafter referred to as D1.
Regarding claims 14 and 20-22, D1 discloses a method and apparatus for low power device synchronization, which comprises:
entering, by the first UE, an on duration (Referring to Figures 5 and 6, WUR wakes up during a predetermined during of time.  See paragraphs 0044-0046.); and 
receiving, by the first UE, a signal from a second UE within the on duration (Referring to Figures 5 and 6, WUR receives a signal from another node during the wake up window.  See paragraphs 0044-0046.); and, wherein a parameter related to the on duration is derived from a predetermined function using an ID for the first UE which receives the signal (Referring to Figures 5 and 6, At step 602, the STA 304 calculates a relative clock difference (parameter related to the on duration) between the AP 302 and itself at a particular time based at least on the following parameters (predetermined function using an ID for the first UE which receives the signal, under a broad literal reasonable interpretation, as the claim terms are very broad an permit a number of interpretations, equivalent to the information received by the WUR as it comprises ID information transmitted by the another node): its clock accuracy information, the AP 302 clock accuracy information, the time elapsed since the last calibration until the start of the current calibration operation. At step 603, the STA 304 will adjust a wake up window start times and/or end time based on the calculated relative clock difference.  See paragraphs 0047-0050.)

Regarding claim 15, D1 discloses wherein the parameter corresponds to an information informing time location of the on duration (Referring to Figures 5 and 6, At step 602, the STA 304 calculates a relative clock difference (parameter related to the on duration, corresponds to an information informing time location of the on duration as the relative clock difference relates to time and duration of on period) between the AP 302 and itself at a particular time based at least on the following parameters: its clock accuracy information, the AP 302 clock accuracy information, the time elapsed since the last calibration until the start of the current calibration operation. At step 603, the STA 304 will adjust a wake up window start times and/or end time based on the calculated relative clock difference.  See paragraphs 0047-0050.)

Regarding claim 16, D1 discloses wherein the first UE is one UE in a plurality of groupcast UEs (Referring to Figures 5 and 6, WUR is a UE of a plurality of UEs which receive broadcast information (equivalent groupcast UEs).  See paragraphs 0044-0046.)

Regarding claim 17, D1 discloses wherein at least one of a resource related to the signal or period is indicated by a network (Referring to  Figures 5 and 6, wake-up period controlled by the base station.  See paragraphs 0044-0046.)

Regarding claim 18, D1 discloses wherein the signal is transmitted periodically from the second UE (Referring to Figures 5 and 6, signaling is transmitted periodically from the another node for the wake-up signaling.  See paragraphs 0044-0046.)

Regarding claim 19, D1 discloses wherein the first UE communicates with at least one of another UE, a UE related to autonomous driving vehicle, a BS, or a network (Referring to Figures 5 and 6, WUR communicates with the base station.  See paragraphs 0044-0046.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xhafa et al. (US 2016/0323824 A1) -  processor is configured to determine a wireless network synchronization time period. A timeslot is identified for transmitting a frame as ultralow power timeslot if a synchronization time period of the wireless network (100) is shorter than a predetermined time period..
Merlin et al. (US 2016/0127995 A1) - station has a wake-up circuit that is configured to transition the second receiver to a doze state subsequent to reception of the signal by the second receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462